t c memo united_states tax_court kim j reid petitioner v commissioner of internal revenue respondent docket no filed date kim j reid pro_se richard j hassebrock for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 a on peti- tioner’s federal_income_tax tax for her taxable_year of 1all section references are to the internal_revenue_code code for the year at issue all rule references are to the tax_court rules_of_practice and procedure dollar_figure and dollar_figure respectively the issues for decision are are the payments totaling dollar_figure that petitioner’s former husband made to her during includible in her gross_income under sec_71 we hold that they are is petitioner liable for the year at issue for the accuracy-related_penalty under sec_6662 we hold that she is findings_of_fact petitioner resided in ohio at the time she filed the peti- tion in this case on date the domestic relations court of franklin county ohio entered a divorce decree petitioner’s divorce decree that finalized the terms of the divorce settle- ment between petitioner and james r reid mr reid pursuant to the terms of petitioner’s divorce decree mr reid was ordered to pay to petitioner during dollar_figure a month in spousal support monthly payments at issue during mr reid made monthly payments totaling dollar_figure in spousal support to petitioner on date petitioner electronically filed form 1040a u s individual_income_tax_return for her taxable_year 2there is also an issue relating to the earned_income_credit that petitioner claimed in her tax_return for resolution of that issue flows automatically from our resolution of the issue under sec_71 return petitioner did not include in income in that return the monthly payments at issue petitioner prepared and filed her return without consulting any_tax professionals respondent issued to petitioner a notice_of_deficiency for her taxable_year notice in that notice respondent determined that the monthly payments at issue totaling dollar_figure are includible in petitioner’s gross_income as alimony or separate_maintenance payments in the notice respondent further determined that petitioner is liable for the accuracy-related_penalty under sec_6662 opinion petitioner bears the burden of proving that respondent’s determinations in the notice are erroneous see rule a 290_us_111 monthly payments at issue it is petitioner’s position that the monthly payments at issue are not includible in her gross_income in support of that position petitioner claimed at trial that she believed that the term alimony related to payments made by a former spouse for child_support and that the term spousal support related to payments made by a former spouse to a spouse that are not 3see supra note 4petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 includible in gross_income on the record before us we reject petitioner’s position sec_71 defines the term alimony_or_separate_maintenance_payment to mean any cash payment if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of sepa- rate maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse petitioner stipulated that during she received each of the monthly payments at issue pursuant to the terms of peti- tioner’s divorce decree see sec_71 petitioner’s divorce decree is not part of the record nothing in the record shows whether that divorce decree desig- nated each of the monthly payments at issue as a payment that is not includible in gross_income under sec_71 and not allowable as a deduction under sec_215 see sec_5although the court directed the parties to file briefs petitioner failed to do so b b on the record before us we find that petitioner has failed to establish that petitioner’s divorce decree desig- nated each of the monthly payments at issue as a payment that is not includible in gross_income under sec_71 and not allowable as a deduction under sec_215 nothing in the record shows whether petitioner and mr reid were members of the same household at the time mr reid made each of the monthly payments at issue see sec_71 on the record before us we find that petitioner has failed to establish that she and mr reid were members of the same household at the time mr reid made each of the monthly payments at issue nothing in the record shows whether petitioner’s divorce decree provided that mr reid was obligated to make any spousal support payments after petitioner died and whether mr reid had any obligation to make any payments as a substitute for spousal support payments after petitioner died see sec_71 under ohio law any award of spousal support payments is to terminate automatically upon the death of either party unless the order containing the award expressly provides otherwise ohio rev code ann sec b west on the record before us we find that petitioner has failed to establish that peti- tioner’s divorce decree provided otherwise based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of estab- lishing that the monthly payments at issue totaling dollar_figure are not includible in her gross_income under sec_71 accuracy-related_penalty respondent determined that petitioner is liable for the year at issue for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code see sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances see 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the term 6on brief respondent argues that petitioner also is liable for the accuracy-related_penalty under sec_6662 because of a substantial_understatement of tax under sec_6662 in view of our findings and holding under sec_6662 and b we need not address respondent’s argument under sec_6662 and b disregard includes any careless reckless or intentional disregard sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s effort to assess the taxpayer’s proper tax_liability the knowledge and experience of the tax- payer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to meet that burden respondent must come forward with sufficient evidence showing that it is appropriate to impose the accuracy-related_penalty 116_tc_438 although respondent bears the burden of produc- tion with respect to the accuracy-related_penalty that respondent determined for petitioner’s taxable_year respondent need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id at trial petitioner claimed that she did not include the monthly payments at issue in income in her return because she believed that the term alimony related to payments made by a former spouse for child_support and that the term spousal support related to payments made by a former spouse to a spouse that are not includible in income in response to a question on cross-examination as to why petitioner held those beliefs she responded in the dictionary and just you know what it explained to me on the record before us we find that petitioner made no reasonable attempt to comply with the requirements of the code with respect to the monthly payments at issue and that she failed to do what a reasonable person would do under the circumstances we have found no dictionary definition of the term alimony that supports petitioner’s testimony nor have we found anything in a dictionary that suggests the term spousal support relates to payments made by a former spouse to a spouse that are not includible in income on the record before us we find that respondent has carried respondent’s burden of production under sec_7491 on that record we further find that petitioner has failed to carry her 7the term alimony is defined in merriam-webster’s colle- giate dictionary 11th ed to mean an allowance made to one spouse by the other for support pending or after legal_separation or divorce the means of living maintenance burden of showing that the underpayment for her taxable_year was not attributable to negligence or disregard of rules or regulations on the record before us we also find that peti- tioner has failed to carry her burden of showing that there was reasonable_cause for and that she acted in good_faith with respect to that underpayment based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of estab- lishing that she is not liable for the year at issue for the accuracy-related_penalty under sec_6662 we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
